February 14, 2020
Page 2




order, for good cause, to prevent disclosure of “a trade secret or other confidential research,
development, or commercial information”). Here, this balancing test weighs in favor of sealing
the confidential portions of the Reply.

        The Reply contains references to Exhibit F to the Declaration of Colleen Smith—a
presentation prepared and given by GTx’s financial advisor, Aquilo Partners, L.P. (“Aquilo”), to
GTx’s Board of Directors on April 29, 2019. Defendants’ produced Exhibit F to Plaintiffs’
counsel during the course of settlement negotiations and confidential discovery between the
parties. As such, there is no presumption of public access to the references to Exhibit F in the
Reply. See Standard Inv. Chartered, Inc. v. Nat’l Ass’n of Sec. Dealers, Inc., No. 07-2014, 2008
WL 199537, at *6 (S.D.N.Y. Jan. 22, 2008) (“Because the [documents] were exchanged in
discovery but never filed with the Court, they carry no presumption of public access under either
the common law or the First Amendment. Thus… there is no presumption in favor of
disclosure.”) (internal citations omitted); see also Seattle Times Co. v. Rhinehart, 467 U.S. 20, 33
(1984) (“[Because pretrial discovery] proceedings were not open to the public at common law,
and, in general, they are conducted in private as a matter of modern practice… restraints placed
on discovered, but not yet admitted, information are not a restriction on a traditionally public
source of information.”); In re Methyl Tertiary Butyl Ether (MTBE) Prod. Liab. Litig., No. 07-
10470, 2013 WL 3531600, at *4 (S.D.N.Y. July 12, 2013) (reasoning that “[t]here is no tradition
of public access to documents culled from full discovery [at the motion to dismiss stage.]”).

        Even if there were a presumption of public access to the confidential portions of the
Reply, the Reply reveals highly sensitive, non-public business information that courts have
consistently held warrants sealing. See Lugosch, 435 F.3d at 120. Specifically, the Reply
contains detailed financial information for both GTx and Oncternal Therapeutics, Inc.
(“Oncternal”) prior to the merger, as well as financial expectations for the combined company
(Oncternal) post-merger, including valuation analyses. See, e.g., Reply at 1, 3, 4, 7, 12 (citing
Ex. F at 7). GTx and Oncternal exchanged this non-public information during the merger
negotiations with the expectation that it would be kept confidential. This information should
remain confidential and sealed from the public record in order to avoid unfairly giving
competitors insight into the companies’ most sensitive financial data. See, e.g., Playtex Prod.,
LLC v. Munchkin, Inc., No. 14-1308, 2016 WL 1276450, at *11-12 (S.D.N.Y. Mar. 29, 2016)
(granting request to redact portions of summary judgment brief which referenced “confidential
and sensitive business information, including sales and costs information, presentations, merger
discussions, and competitive analyses and product testing” because “Plaintiffs would be
competitively harmed.”); Encyclopedia Brown Prods., Ltd. v. Home Box Office, Inc., 26 F. Supp.
2d 606, 614 (S.D.N.Y. 1998) (granting request to seal financial information including cost and
profit structures, reasoning that “[c]onfidential business information dating back even a decade
or more may provide valuable insights into a company’s current business practices that a
competitor would seek to exploit.”). The Court has previously granted Defendants’ request for
leave to file Exhibit F under seal in its entirety (see Dkt. No. 56), and references to that same
information in the Reply should be sealed for the same reason.
